Matter of Panepinto (2022 NY Slip Op 00613)





Matter of Panepinto


2022 NY Slip Op 00613


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, AND WINSLOW, JJ. (Filed Jan. 11, 2022.)


&em;

[*1]MATTER OF MARC C. PANEPINTO, A SUSPENDED ATTORNEY, FOR REINSTATEMENT TO THE PRACTICE OF LAW IN THE STATE OF NEW YORK.

MEMORANDUM AND ORDER
Order entered terminating suspension and reinstating respondent to the practice of law.